222, 228, 88 P.3d 840, 844 (2004). Writ relief is typically available only
when there is no plain, speedy, and adequate remedy in the ordinary
course of law. NRS 34.170; NRS 34.330; Smith, 107 Nev. at 677, 818 P.2d
at 851. Moreover, this court has held that the right to appeal is generally
an adequate legal remedy precluding writ relief. Pan, 120 Nev. at 224, 88
P.3d at 841.
               Having considered the petition, we conclude that our
intervention by way of extraordinary relief is not warranted.   Smith, 107
Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
               ORDER the petition DENIED.




                                                     L-J-12t             J.
                                            Douglas
                                            Ds
                                             Douglas
                                             ougla


                                                                        , J.
                                            Saitta




cc: Hon. Brent T. Adams, District Judge
     Hutchison & Steffen, LLC
     Robison Belaustegui Sharp & Low
     Washoe District Court Clerk




                                     2